 In the Matter Of KNAPE AND VOGT MANUFACTURING Co.andINTERNA-TIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURALIMPLEMENT WORKERS OF AMERICA (UAW-CIO)Case No. 7-R-2044.-DecidedJanuary 5, 1946Messrs.Stephen F. DunnandJosephT. Knape,both of Grand Rap-ids,Mich., for the Company.Mr. David R. Sherwood,of Grand Rapids, Mich., for the Union.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Union, United Auto-mobile, Aircraft and Agricultural Implement Workers of America,(UAW-CIO), herein called the Union, alleging that a question af-fecting commerce had arisen concerning the representation of employ-ees of Knape and Vogt Manufacturing Co., Grand Rapids, Michigan,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Meyer D.Stein, Trial Examiner. The hearing was held at Grand Rapids, Mich-igan, on September 5, 1945.The Company and the Union appearedand participated.All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYKnape and Vogt Manufacturing Co., a Michigan corporation withits principal office and place of business in Grand Rapids, Michigan, isengaged in the manufacture of airplane webs, gun clips, plates, shelf-65 N. L.R. B., No. 41.200 KNAPE AND VOGT MANUFACTURINGCO.201brackets and show case fixtures.During the year 1944, the Companypurchased materials, supplies, and equipment valued in excess of$452,000, of which approximately 25 percent was shipped from pointsoutside the State of Michigan.During the same period, the Companymanufactured and sold finished products valued in excess of $1,200,000,of which approximately 50 percent was shipped to points outside theState of Michigan.The current business operations of the Companyare substantially the same as for the year 1944.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II. THE ORGANIZATION INVOLVEDInternational Union, United Automobile, Aircraft and Agricul-tural Implement Workers of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to mem-bership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of its employees untilthe Union has been certified by the Board in an appropriate unit.A statement-of a Board agent, introduced into evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITSubstantially in accordance with the agreement of the parties atthe hearing, we find that all production and maintenance employees ofthe Company at its Grand Rapids, Michigan, plant, excluding alloffice, clerical, and sales employees, and all supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.41IA Field Examiner reported that the Union submitted 28 application cards bearing thenames of employees listed on the Company's pay roll of June 27, 1945.There are between 75 and 90 employees in the appropriate unit. 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.There is pending before the Board a proceeding against the Com-pany upon charges alleging unfair labor practices, including,interalia,the alleged discriminatory discharge of certain employees ofthe Company.2 The Union, however, desiring an early election, hasformally waived the right to protest an election in this proceeding onany grounds set forth in the unfair labor practice case.Accordingly,we shall not postpone the election pending a determination of the un-fair labor practice charges. In the event that the Company is foundhereafter to have engaged in unfair labor practices in dischargingemployees named in the charges, or any amendment thereof, and theBoard orders their reinstatement, their continuing employee statuswill have been established.We shall, therefore, in accordance withour usual practice in this respect, permit employees named in thecharges, or any amendment thereof, to-cast their ballots in the elec-tion; their ballots, however, shall be segregated and we shall deferruling as to their validity.3DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Knape and VogtManufacturing Co., Grand Rapids, Michigan, an election by secretballot shall be conducted as early as possible, but not later than sixty(60) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Seventh Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or on vaca-Case No. 7-C-1400.SeeMatter of Burton-Dixie Corporation,48 N. L.A. B. 543. KNAPE AND VOGT MANUFACTURING CO.203tion or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to thedate of the election, to determine whether or not they desire to be rep-resented by International Union, United Automobile, Aircraft andAgricultural Implement Workers of America (UAW-CIO), for thepurposes of collective bargaining.0